Citation Nr: 1509606	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, to include service in the Republic of Vietnam from May 1970 to April 1971.  The Veteran died in March 2008.  The Appellant is the Veteran's child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board most recently remanded this matter in August 2014, after having previously remanded it in May 2012.

The Board observes that, in her March 2009 substantive appeal (VA Form 9), the Appellant requested a Board hearing before a Veterans Law Judge sitting at the RO. Thereafter, her requested hearing was scheduled for May 2010.  However, prior to this hearing, the Appellant submitted a statement withdrawing her request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran died in March 2008 and his death certificate indicates that the immediate cause of death was metastatic melanoma, with no other contributing causes listed.

2.  At the time of the Veteran's death, he was service-connected for scars left thigh and upper quadrant abdomen and malaria.  Service-connection for posttraumatic stress disorder (PTSD) was granted after the Veteran's death.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 1112, 1113, 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in August 2014.  

The Board's remand instructed the RO to: (1) provide the Appellant with an opportunity to submit any additional records, to include an updated opinion from Dr. R.S.; (2) obtain relevant SSA disability records; (3) return the Veteran's claims file to the October 2012 VA examiner for an addendum opinion; and (4) readjudicate the claim.

VA sent the Appellant a September 2014 letter requesting any additional treatment records.  VA sent a September 2014 request to the SSA National Records Center requesting relevant SSA records and received the requested records.  Subsequent to this development, VA properly returned the claims file resulting in an October 2014 addendum medical opinion.  The RO readjudicated the claim in a December 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the claimant must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

The Appellant was sent letters in April 2008 and May 2008, prior to the June 2008 rating decision on appeal, which informed her how VA could help her obtain evidence in support of her claims.  The Appellant was also advised how to substantiate claims for accrued benefits, death pension, and service connection for cause of death, and the service-connected disabilities were listed.  The notice letter also informed the Appellant about how ratings and effective dates for service connected disabilities are assigned.  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has associated VA treatment records and relevant SSA records with the claims file.  The Board notes the contention of the Appellant's representative in a January 2015 Appellant Brief that VA did not take appropriate steps to obtain SSA records pursuant to the August 2014 Board remand.  However, as previously discussed, the record contains a September 2014 VA request for SSA records and the resulting records.  The Board notes that this request and response are in the VBMS system.  There is no indication that additional relevant information exists.

VA obtained a medical opinion in this case in October 2012 with an addendum opinion in October 2014, the results of which will be discussed below.  The October 2014 opinion demonstrates that the medical examiner reviewed the evidence of record and rendered an appropriate opinion based on the question presented by the Board.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 311.

Following receipt of the Veteran's SSA records and the October 2014 medical opinion, the AOJ issued a December 2014 supplemental statement of the case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions regarding the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered VA's duties to notify and assist, and it finds that they have been met.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and did not prejudice the Appellant.  The Appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103.


III.  Entitlement to Service Connection for Cause of Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

In cases of service connection for the cause of the death of the veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Malignant tumors, are presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).   Moreover, veterans who served in Vietnam are presumed to have been exposed to Agent Orange.  Certain listed diseases, are presumed service connected in such veterans that are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1)-(2), (f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).  The Board notes that melanoma is not one of these listed conditions.

The Veteran died in March 2008.  At the time of his death, the Veteran was service-connected for scars left thigh and upper quadrant abdomen and malaria.  Service connection for PTSD was later awarded after his death.  His death certificate indicates that the immediate cause of death was metastatic melanoma, with no other contributing factor listed.  The record does not show that the Veteran had metastatic melanoma during service or within one year following his separation from active duty.  38 C.F.R. §§ 3.307(a), 3.309(a).  

The Appellant has specifically claimed that the Veteran's metastatic melanoma was the result of his active duty service, to include exposure to herbicides, sun exposure, and hot gun oil.  The Appellant has not claimed, and there is no evidence of the Veteran's service-connected conditions contributing to the Veteran's death. 

A VA examiner provided an October 2012 opinion regarding the etiology of the Veteran's death.  The examiner explained that the Veteran was diagnosed with melanoma of his right leg in August 1996, which later resulted in metastatic disease in 2006.  The examiner concluded that the Veteran's death due to melanoma "is less likely than not caused by [or a] result of herbicide exposure."  The examiner provided the following rationale: "melanoma is not among presumed service-connected conditions related to herbicide exposure.  There is no evidence for medical literature that melanoma is caused by, the results of, [or] aggravated by herbicide exposure or history of."  The examiner further stated that the Veteran's melanoma is less likely than not caused by or the result of exposure to extreme sunlight and tropical climate of Vietnam.  The examiner explained that the Veteran's melanoma began on his right thigh and that this region would likely be shielded from normal sun exposure by clothing.

However, in its August 2014 remand, the Board found that opinion to be inadequate, in part because the examiner did not address exposure to hot gun oil or address the October 2006 opinion submitted from Dr. R.S. or a February 2004 article submitted by the Appellant.  As a result, a new opinion was requested.
In the subsequent October 2014 VA medical opinion, the examiner concluded that the Veteran's metastatic melanoma was less likely than not incurred in or caused by active duty military service.  The examiner provided the following rationales for each contention of the Appellant:

There is no evidence of melanoma or scar from oil spill on Veteran's leg during active duty.  The exit exam notes no mention of scaring.  Veteran was not diagnosed with melanoma until many years following military service. The mole had been changing for about one year. Therefore, it is less likely as not caused by or the result of his military service directly.

Veteran reports long history of mole. Scarring produces a stable structure.  If exposure to the hot oil with resultant scar had caused transformation of the mole on the thigh, Veteran would have had evidence of melanoma many years prior to his presentation. The mole only started to change in the year prior to his diagnosis - per Veteran's history.  Therefore it is less likely as not that veterans melanoma was caused by or the result of or chronically aggravated by the hot oil burn/scar on his thigh as reported during military service.

Veteran had sunburn on his lips during active duty, there is no mention of sun burn on Veteran's legs.  It would be expected that his thigh would be covered with clothing during the majority of the time during active duty with limited solar exposure during active duty relative to lifetime solar exposure.  The high risk for melanoma is especially related to sunburn in childhood. It is unknown if [V]eteran suffered significant sunburn to his thighs in childhood.  However, considering lifetime solar risk, it is less likely as not that this Veteran's melanoma was caused by or the result of or chronically aggravated by his potential solar exposure/sun burn during active duty.

Veteran had presumed exposure to Agent Orange. Veteran's physician opined in 2006 that it is likely that his melanoma is related to AO exposure, but did not discuss any rationale.  Cumulative scientific data reported by the NAS since 1993 the Secretary has
determined that there is no positive association between herbicide exposure and the following:..skin cancer.
JOEM Feb 2004 looked at cancer in US Air Force Veterans of Vietnam war. It found increased risk of melanoma among Ranch Hand veterans suggesting [an]
adverse association with dioxin exposure.  There was however the possibility of observation bias. This article suggests a relationship, but does not raise
to the level of at least as likely as not causal in this Veteran.  Therefore, it is less likely as not that [V]eteran's melanoma was caused by or the result of or chronically aggravated by his potential exposure to Agent Orange during active duty.

The Appellant has not submitted a private medical opinion contradicting the conclusions of the VA examiners, although she has been afforded the opportunity to do so.  As noted by the October 2014 examiner, the October 2006 opinion submitted by Dr. R.S. provides no rationale and as a result is of minimal probative value.

The Board recognizes the assertions of the Appellant with respect to the etiology of the Veteran's death.  The Board has no reason to doubt the sincerity of the Appellant, nor the credibility of her statements.  However, the Appellant lacks the medical training and expertise in this instance to provide a competent medical opinion as to the etiology of the Veteran's metastatic melanoma.  Consequently, the Board finds the opinions of the VA examiners to be of much greater probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As a result, the preponderance of the evidence supports a finding that the Veteran's metastatic melanoma was not the result of the Veteran's active duty military service, to include his exposure to herbicides, exposure to sunlight, or exposure to hot gun oil.

As a result, the Board finds that service connection for the Veteran's cause of death, in this case metastatic melanoma, is not warranted on a presumptive or direct basis, and the claim must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


